CORRECTED OPINION

                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7688


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN GEDEON, a/k/a Cash,

                      Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge.   (3:09-cr-00030-JPB-JES-2; 3:11-cv-00069-
JPB)


Submitted:   February 26, 2013               Decided: March 15, 2013


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Kevin Gedeon, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United   States  Attorney,   Martinsburg,  West  Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In United States v. Gedeon, 487 F. App’x 822 (4th Cir.

2012) (No. 12-6959), we denied a certificate of appealability

and dismissed Kevin Gedeon’s appeal from the district court’s

order adopting the recommendation of the magistrate judge and

denying Gedeon’s 28 U.S.C.A. § 2255 (West Supp. 2012) motion.

During the pendency of that appeal, Gedeon filed in the district

court     a    motion    to   file     objections   to   the   report   and

recommendation.         The district court denied that motion on the

merits.       Gedeon now appeals.      We affirm for the reason set forth

within.

              “[A] federal district court and a federal court of

appeals should not attempt to assert jurisdiction over a case

simultaneously.”        Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982).        Therefore, a timely-filed “notice of appeal

confers jurisdiction on the court of appeals ‘and divests the

district court of its control over those aspects of the case

involved in the appeal.’”            Dixon v. Edwards, 290 F.3d 699, 709

n.14 (4th Cir. 2002) (quoting Griggs, 459 U.S. at 58).

              Though not based on statutory provisions or rules of

procedure, this rule was devised by courts “in the context of

civil appeals to avoid confusion or waste of time resulting from

having the same issues before two courts at the same time.”

United States v. Montgomery, 262 F.3d 233, 239-40 (4th Cir.

                                        2
2001)     (internal       quotation         marks          omitted).           Consequently,

jurisdiction over a particular subject or issue is exercised by

only    one    court     at    a    time,     and      “a     district        court    may    not

interfere with [an appellate court’s] jurisdiction by amending a

decision that is under appellate review.”                                United States v.

McHugh, 528 F.3d 538, 540 (7th Cir. 2008).

              Although there are exceptions to this doctrine, such

exceptions generally pertain to issues either wholly collateral

to those raised in the appeal or in aid of the appeal.                                        See

Sheet Metal Workers’ Int’l Ass’n Local 19 v. Herre Bros., Inc.,

198 F.3d 391, 394 (3d Cir. 1999); Montgomery, 262 F.3d at 239-

40.    No exception applies in this case.

              Here,    the     filing       of       the    notice      of    appeal    in    No.

12-6959       deprived       the     district         court       of     jurisdiction        over

Gedeon’s motion for leave to file objections to the magistrate

judge’s      report    and    recommendation.                Accordingly,        we    grant    a

certificate of appealability for the purpose of modifying the

district court’s order to reflect that the motion was denied for

want    of    jurisdiction         and   affirm       the     order      as   modified.        We

dispense      with     oral        argument      because          the    facts    and     legal

contentions      are     adequately       presented          in    the    materials     before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED AS MODIFIED

                                                 3